NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-3674
                                       ___________

                                SAMIR Y. ELAYYUB,
                     a/k/a Samil Ayoub, a/k/a Samir Yousef Ayyub,
                              a/k/a Samir Yousef Ayoub,
                                                     Petitioner
                                           v.

      THE ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA,
                                           Respondent
                ____________________________________

                       On Petition for Review of an Order of the
                             Board of Immigration Appeals
                             (Agency No. A023-268-031)
                    Immigration Judge: Honorable Alan A. Vomacka
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 21, 2017

              Before: RESTREPO, SCIRICA, and FISHER, Circuit Judges

                             (Opinion filed: April 25, 2017)
                                     ___________

                                        OPINION*
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Samir Elayyub petitions for review of a decision of the Board of Immigration

Appeals (BIA). For the reasons below, we will dismiss the petition for review.

       Elayyub, a citizen of Jordan, entered the United States in 1979 as a student and

became a lawful permanent resident in 1983. In 1995, he was convicted of unlawful

possession of a handgun and unlawful possession of a weapon. In 2003, he was

convicted of possession with intent to distribute marijuana, possession with intent to

distribute marijuana near a school, and possession of a firearm while committing a

controlled substance offense. He was sentenced to fifteen years in prison. In 2015, he

was charged with removability; the notice to appear alleged he had been convicted of a

controlled substance offense, an aggravated felony, as well as an offense involving a

firearm. Represented by counsel, he conceded removability and applied for withholding

of removal and relief under the Convention Against Torture (CAT).1 After a hearing, an

Immigration Judge (IJ) denied relief and ordered Elayyub removed. Elayyub filed a

counseled appeal to the BIA, which affirmed the IJ’s decision and dismissed the appeal.

Acting pro se, Elayyub filed a petition for review.

       In its brief as well as a motion to dismiss, the Government argues that we lack

jurisdiction over Elayyub’s petition for review because he is removable as an aggravated

felon and for being convicted of a controlled substance offense. See 8 U.S.C. §


1
  As an aggravated felon convicted of a “particularly serious crime,” Elayyub was
ineligible for cancellation of removal, asylum, withholding of removal, and withholding
of removal under the CAT; he was potentially eligible only for deferral of removal under
the CAT. See 8 U.S.C. §§ 1158(b)(2)(A)(ii), (B)(i); 8 U.S.C. § 1231(b)(3); 8 C.F.R.
                                             2
1252(a)(2)(C). The Government concedes that we retain jurisdiction to review

constitutional claims and questions of law, see 8 U.S.C. § 1252(a)(2)(D), but argues that

the denial of Elayyub’s CAT claim was based on a factual finding that is not reviewable.

However, we do not reach this issue because Elayyub does not meaningfully challenge

the denial of CAT relief. His one-sentence mention at the end of his brief of the possible

harm to him by ISIS if he is removed to Jordan is not sufficient to raise any reviewable

issue.2 Voci v. Gonzales, 409 F.3d 607, 609 n.1 (3d Cir. 2005) (passing reference not

sufficient to raise issue).

       In his brief, Elayyub challenges his removability. However, before the IJ, while

represented by counsel, he conceded his removability. See A.R. at 81, 99, 113-14. In his

counseled three-page brief before the BIA, he mentioned his firearm convictions but did

not challenge his removability. A.R. at 6-9. The Government correctly argues that he

did not exhaust this issue and we lack the jurisdiction to review it. See 8 U.S.C.

1252(d)(1) (Court may review final order of removal only if “the alien has exhausted all

administrative remedies available to the alien as of right”). In his reply brief, Elayyub

argues that he is eligible to apply for a waiver of inadmissibility and that he received

ineffective assistance from his counsel. These arguments are likewise unexhausted and

unreviewable.


§ 1208.16(d).
2
  “The biggest factor in making the decision to review the Petitioner’s removal is the
severity of the harm that would occur if the Petitioner was removed a country that’s been
invaded by ISIS.” Brief at 22.
                                             3
       Because we lack jurisdiction over the issues Elayyub has raised, we will dismiss

the petition for review.




                                            4